Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 5, 10, 12-13 and 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of is Masud (PGPub 2013/0218723) teaches a system and method for a global shipping platform for an online marketplace is described. A transaction between an international buyer and a domestic seller for an item listed by the domestic seller in the online marketplace is generated. A domestic shipping transaction of the transaction is generated for the domestic seller. An international shipping transaction of the transaction is generated for the international buyer.
Masud did not disclose retrieving real-time current data by accessing from a plurality of resources external to the computing system by accessing at least a first resource via a first application programming interface (API) executed by the computing system and accessing a second resource via a second API executed by the computing system, the first resource being different from the second resource and the first API being different from the 
Miller (PGPub 2018/0144314) teaches a method and an invoice analytics system (IAS) for analyzing an entity's business service transactional invoice data (BSTID) and performing invoice analytics (IA) in real time are provided. The IAS extracts contract line item (CLI) data from contracts and stores the CLI data in a CLI database. The IAS transforms the CLI data into a quick view format and generates a contract quick view interface that displays the CLI data on an entity device. The IAS extracts and segments invoice line item (ILI) data from aggregated BSTID, stores the ILI data in an ILI database, and reconciles the invoices in accordance with the contracts by identifying and rectifying errors and off-contract business service items. The IAS performs IA on the ILI data for computing cost savings and generates an interactive, dynamic, and searchable IA report including graphical data representations of purchase patterns, outliers, variations, and predictive analytics for the entity.
Miller did not disclose retrieving real-time current data by accessing from a plurality of resources external to the computing system by accessing at least a first resource via a first application programming interface (API) executed by the computing system and accessing a second resource via a 
The non-patent literature IEEE, Johnston et al; The role of electronic commerce technologies in just-in-time replenishment  dated 1/10/1997 discloses many authors have suggested a pivotal role for electronic commerce (EC) technologies in the implementation of just-in-time (JIT) replenishment systems. To clarify the relationship between EC adoption and JIT implementation, case studies were conducted with Ford Australia and the Toyota Motor Corporation of Australia. It was found that, while the two companies exhibited many similarities in their adoption of and attitudes to EC technologies, there were significant differences in their use of EC to control replenishment from local suppliers. Toyota, the company most committed to JIT supply, was least interested in adopting the standard EC model. The differences are shown to be consistent with, and a natural consequence of the respective influence of "push" and "pull" principals in the manufacturing philosophy of Ford and Toyota. The findings suggest that the current EC literature presents a simplistic analysis of the relationship between JIT and EC that is implicitly informed by a "push" conception of JIT.
IEEE, Johnston et al did not disclose retrieving real-time current data by accessing from a plurality of resources external to the computing system by accessing at least a first resource via a first application programming interface (API) executed by the computing system and accessing a second resource via a second API executed by the computing system, the first resource being different from the second resource and the first API being different from the second API, wherein the first and second APIs are selected from APIs available within the computing system,
The claims overcome 35 USC 101 because the inventive concept is a practical application of the judicial exception. More specifically, the claims disclose a particular use of the abstract idea in a meaningful way beyond linking the abstract idea to a particular technological environment.
Examiner believes that the practical application pertains to retrieving real-time current data by accessing from a plurality of resources external to the computing system by accessing at least a first resource via a first application programming interface (API) executed by the computing system and accessing a second resource via a second API executed by the computing system, the first resource being different from the second resource and the first API being different from the second API, wherein the first and second APIs are selected from APIs available within the computing system. The claims include features corresponding to a technical point of novelty, providing a technical solution to a technical problem.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698